THORNAL, Acting Chief Justice
(dissenting) .
The entire opinion of the District Court of Appeal, which the majority has quashed, reads as follows:
“This is an appeal by plaintiffs from a final judgment entered for defendant pursuant to a jury verdict of not guilty in a suit charging defendant with negligence in the operation of her automobile causing injuries to the plaintiffs.
“Plaintiffs seek reversal on the ground that the trial court erred in excluding evidence of the Metropolitan Dade County Traffic Code, in excluding evidence of defendant’s plea of guilty to the violation, and in denying plaintiffs the right to cross examine the defendant concerning her plea of guilty.
“We have carefully considered appellants’ contentions in the light of the record, briefs and argument of counsel and have concluded that the errors complained of were not so prejudicial as to result in a miscarriage of justice. Powell *737v. Wilson Lumber Co. of Florida, 115 Fla. 13, 155 So. 116; Victor Hotel Owners, Inc. v. Sperling, Fla.App.1958, 104 So.2d 120 (Emphasis added).
“Accordingly the judgment appealed is affirmed.
“Affirmed.”
As I read this opinion it simply means that the District Court examined the entire record, including the transcript of testimony, and concluded that the alleged errors were not sufficiently prejudicial as to produce a miscarriage of justice.
As I read the majority opinion my colleagues simply disagree with this finding by the District Judges and quash their judgment. This is simply another case where this Court has seen fit to allow a second appeal. I think the Constitution of Florida does not authorize it.
I, therefore, respectfully dissent because of lack of jurisdiction' in this Court.